Citation Nr: 0514615	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  02-20 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the right knee with pain and 
limitation of motion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to December 
1969.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which increased the rating for the veteran's right knee 
disability from 10 percent to 30 percent, effective February 
4, 2002.  Subsequent to the filing of the appeal, the claims 
file was transferred to Anchorage, Alaska.

In an October 2004 decision, the Board assigned a 30 percent 
rating for lateral instability of the right knee and a 
separate 10 percent rating for degenerative arthritis of the 
right knee with pain and limitation of motion.  

The veteran duly appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the case was pending before the Court, in March 2005, the 
veteran's attorney and a representative of the VA Office of 
General Counsel, on behalf of the Secretary, filed a Joint 
Motion for Partial Remand.

In a March 2005 order, Court granted the motion and vacated 
the portion of the Board's October 2004 decision which denied 
a rating in excess of 10 percent for degenerative arthritis 
of the right knee based on limitation of motion.  The 
remaining portions of the Board's decision were left intact.  
The Court then remanded the matter to the Board for action 
consistent with the March 2005 Joint Motion.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.




REMAND

A review of the record indicates that the veteran underwent a 
total right knee arthroplasty in November 2003.  He has not 
been examined for compensation purposes since that time.  
Thus, the Board finds that a medical examination is necessary 
prior to further consideration.  See 38 U.S.C.A. § 
5103A(c)(4) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004); 
Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA 
medical examination reports must provide sufficient reference 
to the pertinent schedular criteria).  

In view of the foregoing, this matter is remanded for the 
following:  

1.  The veteran should be afforded a VA 
medical examination to determine the 
nature and extent of his service-
connected right knee disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should be asked to describe all 
manifestations of the veteran's right 
knee disability, to include the extent of 
any loss of motion, weakness, or pain.  
To the extent feasible, the examiner 
should also report the degree of any 
additional range of motion loss due to 
symptoms such as weakened movement, 
excess fatigability, incoordination, or 
pain on movement, and comment on how and 
to what extent these manifestations 
affect the veteran.

2.  After the development requested above 
is complete, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided an 
appropriate supplemental statement of the 
case and an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




